IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,814-03


                          EX PARTE JASON PAUL ZENO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. F-2002-1700-E IN THE 367TH DISTRICT COURT
                             FROM DENTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

and sentenced to five years’ imprisonment. He did not appeal his conviction.

        On October 7, 205, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On November 20, 2015, the trial court signed findings of fact and

conclusions of law that were based on the affidavits from counsel. The trial court recommended that

relief be denied.

        Based on the trial court’s findings of fact as well as this Court’s independent review of the
                                                                                               2

entire record, we deny relief on all grounds raised, including the supplemental grounds raised by

Applicant in the trial court on August 18, 2015.

Filed: January 27, 2016
Do not publish